DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered. Claims 1-3, 6-15, and 21-22 are pending. Claims 21-22 are new, claim 14 is withdrawn, and claim 1 is amended.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-13, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 2016/0229124) hereinafter YOSHI in view of Yamazaki (US 2016/0129640) hereinafter YAMA, Perville et al (US 2017/0006190) hereinafter PER, and Belelie et al (US 2016/0046079) hereinafter BELE

As for claim 1, YOSHI teaches a forming apparatus configured to form a three-dimensional object [0003]. This apparatus has an extrusion head (specifically an extrusion head with the number of individual heads according to the number of colors) [0099]. The extrusion head has a plurality of basic-color extrusion heads that can be used to form a mixed color (individual heads which have their own respective colors) [0033]. The extrusion head includes a transparent ink [0012]. The controller (control unit) causes the extrusion head to extrude colors [0020; 0040] and is capable of applying colors using algorithmic conversion processes such as half-toning for the basic colors [0043-45] and to build the object on a layer by layer basis using the respective print head [0042-46].


YAMA teaches three dimensional object formation [0072] in which the apparatus incorporates a water soluble support ink to form supports [0071] in combination with other color/transparent inks [0076-77]. The supports are generated based from section model data [0070]. The additional use of a support allows for the formation of parts in accurate locations especially where there might be hollows (as otherwise the material would fall through) [0068]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the support ink and its use as taught by YAMA into the apparatus and control unit of YOSHI in order to allow for the formation of parts in accurate locations especially in areas where there might be hollows. 

YOSHI/YAMA does not teach the lighter color use. 

PER teaches a method and apparatus to form a three-dimensional object using colors [0009; 0024-25]. In PER a key issue noted is that colors on perpendicular surfaces tend to have excess dark features (very dark) and as such are compensated for by depositing lighter colorant dots in between the colorant dots to affect the path of light that travels [0010]. 


YOSHI/YAMA/PER does not teach that transparent inks are used to aid in the compensation.

BELE teaches that in an inkjet based apparatus to form an object [Abstract] a lighter color can be formed by mixing transparent (pigment less) ink with one of the other colors [0062]. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized transparent color ink along with the lighter color ink as taught by BELE in the control unit control of YOSHI/YAMA/PER as transparent color ink mixed with color ink can form lighter colors. In addition, the combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].



	As for claims 3 and 15, YOSHI/YAMA/PER/BELE teach claims 1 and 2. See claim 2 as it pertains to the UV curable element. As the purpose of the incorporation of reference PER is to avoid excessively dark features as is deposited alongside the less light color [0010], one of ordinary skill in the art would have understood the lighter-color build material to have a minimal influence on an original color of the component as incorporated into the controller.

	As for claim 6, YOSHI/YAMA/PER/BELE teach claim 1, and the article worked upon does not distinguish the claimed apparatus from the prior art [see e.g. MPEP 2115].

	As for claim 7, YOSHI/YAMA/PER/BELE teach claim 6, and the article worked upon does not distinguish the claimed apparatus from the prior art [see e.g. MPEP 2115].

	As for claim 8, YOSHI/YAMA/PER/BELE teach claim 1, and the article worked upon does not distinguish the claimed apparatus from the prior art [see e.g. MPEP 2115].

	As for claim 9, YOSHI/YAMA/PER/BELE teach claim 1, and the material worked upon does not distinguish the claimed apparatus from the prior art [see e.g. MPEP 2115].

	As for claims 10-13, YOSHI/YAMA/PER/BELE teach claim 1 and the material worked upon does not distinguish the claimed apparatus from the prior art [see e.g. MPEP 2115]. Additionally as the print heads can carry inks of various colors they would have been capable of holding the claimed materials [see claim 1].

	As for claim 22, YOSHI/YAMA/PER/BELE teach claim 1 and YOSHI further teaches that the discharging/mixing amount of colors and transparent inks is done on a voxel basis (understood to substantially be a thickness direction) to obtain specific color features [0092-95]. As PER teaches that the lighter colors are used to compensate for excess dark features (understood to be caused by basic colors) they would be employed in each of the color regions. 

	As for claim 23, YOSHI/YAMA/PER/BELE teach claim 1 and the compensation for the difference is taught by PER [see claim 1]. PER additionally teaches that a color is converted to a compensation color based on number of colors used and the orientations discerned and that this is a basic calibration of PER’s employment [0031].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to a complementary color pair with an original color with the lighter color build material and transparent build material as this would have been a routine optimization of number of colors used and orientations discerned in the basic calibration of the controller process employed in the combination [see e.g. MPEP 2144.05(II)].
 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to compensating using a blue or similar color to minimize an influence of the original color (by reducing excess dark effects see claim 1) by mixing the claimed lighter color build materials and transparent build material as this would have been a routine optimization of number of colors used and orientations discerned in the basic calibration of the controller process employed in the combination [see e.g. MPEP 2144.05(II)].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712